DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-10 in the reply filed on 8/18/2022 is acknowledged.
Claims 11-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/18/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “0.1 to 1.5 wt% of Zn, 0.08 to 0.7 wt% Gd” then recites the expression “[Zn]/[Gd] ≥ 3.0”; however, it is not possible to achieve a value of [Zn]/[Gd] ≥ 3.0 for the minimum content of Zn, nor is it possible to achieve with the maximum content of Gd.  Therefore, the scope of the claimed ranges is rendered indefinite.  Claims 2 and 3 are indefinite for the same reason in view of the relational expressions 2 and 3.  Finally, Claims 4-10 are indefinite based on their dependency.
Claim 5 recites “the number of secondary phases per an area.”  It is unclear if the limitation is drawn to the number of distinct phases or the number of, for example, particles or areas of a single secondary phase.
Claim 9 recites “an edge carck[sic] of the magnesium alloy sheet is 5mm or less.”  It is unclear if the claim is drawn to limiting a particular dimension of any crack occurring on the edge of the sheet or is drawn to a specific property or measurement of edge surface quality.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Venkatesan et al. (US 2013/0199677).
With respect to Claims 1-3, Venkatesan teaches a magnesium alloy sheet, with a composition, in weight%, as follows (para. 9; Table 17):

Claim 1
Venkatesan
Venkatesan, Ex.
Zn
0.1-1.5
0.5-4.0
1.0
Gd
0.08-0.7
0.02-0.7
0.1
Mg
Balance with inevitable impurities
Balance with incidental impurities
Balance
Zn/Gd
≥ 3.0
-
10


Thus, Venkatesan teaches a magnesium alloy with compositional ranges overlapping the instantly claimed ranges, as well as specific embodiments, such as the example detailed above falling within the claimed compositional ranges and within the claimed Zn/Gd ratio Expressions 1, 2 and 3, and is therefore sufficiently specific to anticipate the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatesan et al. (US 2013/0199677), as applied to Claim 3 above.
With respect to Claim 4, Venkatesan teaches that the magnesium alloy may include Mn up to 0.5 wt%, preferably less than 0.2 wt%. (para. 14-15).  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping compositional ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.
With respect to Claims 5-10, Venkatesan is silent as to the number of secondary phases and secondary phase particle diameter, average crystal grain size, the limited dome height, the edge crack value of claim 9, and the texture with respect to the (0001) plane.  However, as the reference teaches a magnesium alloy sheet with the same composition and made by substantially similar method including casting, homogenizing, hot rolling, and annealing (see, e.g., Venkatesan claim 11; instant specification, para. 100-104 of PG Pub.) it would be expected to necessarily result in the same properties, including the claimed number of secondary phases and secondary phase particle diameter, average crystal grain size, the limited dome height, the edge crack value, and the texture with respect to the (0001) plane.
"Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 195 USPQ 430, 433 (CCPA 1977). Thus, the burden is shifted to the applicant to prove that the product of the prior art does not necessarily or inherently possess the characteristics attributed to the claimed product.  See In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (“When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."); MPEP 2112.01.  Therefore, the prima facie case can only be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.

Claim(s) 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatesan et al. (US 2013/0199677), as applied to Claim 4 above, in view of Edick (US 2015/0157767).
In the alternative to the above rejection of Claims 5, 6 and 7, Venkatesan teaches that grain size may be tailored by adjusting processing parameters such as cold working and recrystallization annealing (para. 58-59) but is silent as to a secondary phase, the average particle diameter of the secondary phase, and average crystal grain size of the magnesium alloy sheet as required by claims 6 and 7, respectively.
Edick teaches a magnesium alloy which may contain 0-1.5 wt% Zn and 0-9 wt% Gd, overlapping the ranges of Venkatesan and the instant claims, wherein the alloy exhibits an average crystal grain diameter of 15 µm. (para. 4).  Edick teaches that the alloy may further comprise a volume of secondary phase precipitates with a particle size of 2 µm or less, wherein the secondary phase comprises a rare earth metal (thus, including Gd) and improve the ductility and tensile strength of the alloy. (para. 44, 51).  Edick further teaches that the volume fraction of precipitates may be tailored by adjusting the recrystallization annealing process. (para. 79).
Thus, Venkatesan and Edick are both drawn to magnesium alloys which may comprise Zn and Gd and exhibit improved strength and ductility. (see, e.g., Venkatesan, para. 47).  It would have been obvious to one of ordinary skill in the art to modify the magnesium alloy sheet of Venkatesan, to form an alloy comprising an average crystal grain diameter of 15 µm or less and a volume of secondary phase particles having an average particle size of 2 µm or less, as taught by Edick, in order to obtain a magnesium alloy with improved strength and ductility.  Furthermore, Edick teaches that the volume of second phase particles is a result effect variable and therefore, it would have been obvious to one of ordinary skill in the art to increase or decrease the volume fraction/number of secondary phase particles in order to tailor the mechanical properties of the alloy, such as strength and ductility.  Finally, it would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping compositional ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.
With respect to Claims 8-10, Venkatesan is silent as to the limited dome height, the edge crack value of claim 9, and the texture with respect to the (0001) plane.  However, as the reference teaches a magnesium alloy sheet with the same composition and made by substantially similar method including casting, homogenizing, hot rolling, and annealing (see, e.g., Venkatesan claim 11; instant specification, para. 100-104 of PG Pub.) it would be expected to necessarily result in the same properties, including the limited dome height, the edge crack value, and the texture with respect to the (0001) plane. MPEP 2112.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735